MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                         FILED
regarded as precedent or cited before any                                Jan 31 2018, 10:29 am
court except for the purpose of establishing                                  CLERK
the defense of res judicata, collateral                                   Indiana Supreme Court
                                                                             Court of Appeals
estoppel, or the law of the case.                                              and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Donald J. Frew                                           Curtis T. Hill, Jr.
Fort Wayne, Indiana                                      Attorney General of Indiana

                                                         George P. Sherman
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

J.M.,                                                    January 31, 2018
Appellant-Respondent,                                    Court of Appeals Case No.
                                                         02A04-1708-JV-1976
        v.                                               Appeal from the Allen Superior
                                                         Court
State of Indiana,                                        The Honorable Michael T.
Appellee-Petitioner                                      Douglass, Judge Pro Tempore
                                                         Trial Court Cause No.
                                                         02D07-1703-JD-359



Vaidik, Chief Judge.




Court of Appeals of Indiana | Memorandum Decision 02A04-1708-JV-1976 | January 31, 2018           Page 1 of 6
                                           Case Summary
[1]   J.M. appeals the juvenile court’s order committing him to the custody of the

      Indiana Department of Correction (DOC) following a violation of probation.

      We affirm.



                            Facts and Procedural History
[2]   In May 2017, a dispositional hearing was held on J.M.’s admission that he

      resisted law enforcement. The juvenile court suspended J.M.’s commitment to

      the DOC, released him into the custody of his grandmother, and ordered him to

      participate in the Allen County Juvenile Probation Department’s Electronic

      Monitoring Program.


[3]   A few weeks later, J.M., without permission from the juvenile probation

      department, removed his electronic-monitoring device and ran away from his

      grandmother’s home. His whereabouts were unknown for approximately two

      weeks. When officers found J.M., he was sleeping inside of a stolen car and

      had marijuana in his system. The juvenile probation department petitioned for

      a modification of disposition, recommending that J.M. be placed in the custody

      of the DOC. A hearing was held, and J.M. admitted that he violated the terms

      of his probation.


[4]   Before the court disposed of J.M.’s case, a psychological evaluation was

      conducted. J.M. was given the Kaufman Brief Intelligence Test-2nd Edition,

      which measures an individual’s intellectual functioning. J.M. had previously

      Court of Appeals of Indiana | Memorandum Decision 02A04-1708-JV-1976 | January 31, 2018   Page 2 of 6
      taken this test in 2013 and received a score that classified his intelligence as

      “average.” Appellant’s App. Vol. II p. 41. J.M.’s 2017 score placed him in the

      “Below Average to Lower Extreme.” Id. at 39. The test administrator noted

      that J.M. suffered a “serious head injury when he was a young child, which

      could be contributing to the low cognitive functioning.” Id. at 41. However,

      the administrator noted that additional neurological testing would need to be

      conducted to determine if J.M. had a brain injury that was affecting his

      intellect. The administrator did not identify any specific follow-up testing for

      J.M.


[5]   At the dispositional hearing, the juvenile probation department recommended

      that probation be revoked and that J.M. be committed to the DOC. The

      department drew attention to J.M.’s extensive delinquent history and the

      multiple opportunities afforded to J.M. to be rehabilitated:


              This is designated Case 13. We’ve offered informal, formal.
              He’s had suspended time at [the Allen County Juvenile Center].
              He’s been confined at [the Allen County Juvenile Center]. He’s
              been sent to residential placement. He does have a prior DOC
              commitment. . . . [H]e was unsatisfactorily released [from
              community supervision with the Center for Non-Violence]. And
              he has subsequently been ordered to participate in substance – in
              thinking errors in the secure detention – in secure detention here
              at the juvenile center on seven different occasions. He’s had drug
              and alcohol. He’s had sub – substance use counseling. He’s had
              medication reviews. He’s had individual and anger management
              counseling. We’ve done psychiatrics. He’s attended [the Day
              and Evening Reporting Program]. We’ve had psych assessments.
              He’s had home-based family-centered casework and therapy
              services on multiple occasions, mental health assessments. And

      Court of Appeals of Indiana | Memorandum Decision 02A04-1708-JV-1976 | January 31, 2018   Page 3 of 6
              he’s been a member – or a student of Deer Run Academy or [the
              Allen County Learning Academy] on two different occasions.
              Probation has attempted to work with this young man. It’s clear
              by the orders that have been made through the court here he’s
              failed to utilize any of the tools that were – that have been
              provided for him.


      Tr. Vol. II pp. 7-8. J.M. argued that more neurological testing needed to be

      conducted to understand why his intellectual ability had declined and that he

      should be released back to his grandmother’s custody rather than the DOC’s.

      The juvenile court agreed with the juvenile probation department and made

      J.M. a ward of the DOC.


[6]   J.M. now appeals.



                                 Discussion and Decision
[7]   J.M. contends that it was an abuse of discretion for the juvenile court to

      conclude that he should be committed to the DOC. The disposition of a

      juvenile is within the juvenile court’s discretion, “to be guided by the following

      considerations: the safety of the community, the best interests of the child, the

      least restrictive alternative, family autonomy and life, freedom of the child, and

      the freedom and participation of the parent, guardian, or custodian.” K.S. v.

      State, 849 N.E.2d 538, 544 (Ind. 2006); see also Ind. Code § 31-37-18-6. We will

      reverse a juvenile disposition only upon a showing that the juvenile court

      abused its discretion. K.S., 849 N.E.2d at 544. An abuse of discretion occurs

      when the disposition is “clearly against the logic and effect of the facts and


      Court of Appeals of Indiana | Memorandum Decision 02A04-1708-JV-1976 | January 31, 2018   Page 4 of 6
      circumstances before the court, or the reasonable, probable, and actual

      deductions to be drawn therefrom.” Id.


[8]   J.M. argues that the juvenile court’s decision was not in his best interests or

      consistent with his special needs because there is no indication that the DOC

      will conduct any neurological testing. J.M. relies on the discussion between the

      juvenile court and the juvenile probation officers at his dispositional hearing to

      support his claim. At the hearing, the juvenile court asked the juvenile

      probation officers if the DOC would be able to administer the recommended

      neurological testing or if the DOC would conduct its own assessment. The

      officers responded that the DOC would do its own assessment, but the officers

      would include a copy of the psychological report with an instruction letter

      notifying the DOC that the juvenile court requested that the recommended

      neurological testing be conducted. Not only does J.M. mischaracterize this

      conversation, but he also does not reply to the State’s argument that the DOC is

      statutorily required to conduct medical and psychological exams and order any

      additional services that are appropriate. Indiana Code section 11-10-2-4

      requires that all committed offenders in the custody of the DOC undergo

      medical and psychological evaluations. Based on the results of these

      evaluations, the DOC “shall . . . order medical, psychiatric, psychological, or

      other services it considers appropriate.” Ind. Code § 11-10-2-5(a). In other

      words, the DOC is statutorily required to do initial medical and psychological

      examinations of J.M. upon his commitment. The DOC is then obligated to




      Court of Appeals of Indiana | Memorandum Decision 02A04-1708-JV-1976 | January 31, 2018   Page 5 of 6
       order additional services it deems necessary for J.M., including additional

       testing.


[9]    Furthermore, J.M. has an extensive history of delinquent activity—this is his

       thirteenth case in approximately four years. During this time, he has been

       offered countless rehabilitative services, including: formal and informal

       probation, the Allen County Learning Academy, the Day and Evening

       Reporting Program, and the Allen County Juvenile Center. Even if the DOC

       was not statutorily obligated to conduct medical and psychological

       examinations, J.M. has exhausted the juvenile court’s resources. The only

       viable option was for J.M. to be committed to the DOC. Accordingly, the

       juvenile court did not abuse its discretion when it made J.M. a ward of the

       DOC.


[10]   Affirmed.


       May, J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 02A04-1708-JV-1976 | January 31, 2018   Page 6 of 6